Citation Nr: 0708098	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-21 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1974 to November 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The July 2003 rating action had also denied entitlement to an 
increased evaluation for a bilateral hearing loss and to 
entitlement to a 10 percent evaluation based on multiple 
noncompensble service-connected disabilities.  The veteran 
disagreed with these denials in March 2004 and he was sent a 
statement of the case in June 2005.  However, he did not 
refer to these issues in his July 2005 substantive appeal.  
Since no substantive appeal on these issues has been 
submitted, they are not properly before the Board for 
appellate consideration.  See 38 C.F.R. §§ 20.200 and 20.302 
(2006).


FINDINGS OF FACT

1.  Tinnitus was not present in service and an organic 
disease of the nervous system was had not manifested to a 
compensable degree within one year of separation

2.  Tinnitus is not attributable to any incident of service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and an 
organic disease of the nervous system may not be presumed to 
have been incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for tinnitus.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of March 
2003 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in March 2003 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  Furthermore, the 
Board notes that Dingess notice was provided via a letter of 
Amy 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded a VA examination.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The Board initially notes that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) do not apply, as it has not been 
alleged that tinnitus was incurred while engaging in combat.

Service connection may be granted when it is shown that there 
is a disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2006).  Service connection may be established for a 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

An organic disease of the nervous system will be presumed to 
have been incurred in service if manifest to a degree of 10 
percent within one year of discharge from a period of 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.

The probative evidence shows that the veteran's tinnitus was 
not manifest in service or within one year of service 
discharge, and that it is unrelated to any incident of 
service, including exposure to noise while working in the 
engine room.  

The veteran's November 1979 service discharge examination 
indicates that the veteran had bilateral hearing loss, 
however, no tinnitus was reported.  In the report of medical 
history accompanying the examination, the veteran did not 
report suffering from tinnitus.  

In September 2002, the veteran filed a claim for service 
connection for tinnitus.  He had previously filed a claim for 
service connection for bilateral hearing loss and nonspecific 
urethritis in December 1979 without reporting tinnitus.  
Furthermore, at VA audiological examinations conducted in 
April 1980 and November 1995 there was no report of tinnitus.  
In fact, he denied experiencing any tinnitus.  

At a VA examination of April 2003, the veteran reported that 
he had been suffering from tinnitus since service and it had 
gotten progressively worse.  He reported that when working in 
the engine room he had not always worn hearing protection.  
Tinnitus was not diagnosed. 

The probative evidence indicates that tinnitus was not 
manifest in service or within one year of service discharge.  
Records of VA audiology examinations that do not report 
tinnitus are probative that tinnitus was not manifest in or 
within one year of service.  The first evidence of record of 
a complaint of tinnitus is in September 2002 when the veteran 
filed his claim for service connection.  A previous claim 
filed in 1979 for bilateral hearing loss and nonspecific 
urethritis is also probative evidence that tinnitus was not 
manifest in service or within one year of service discharge.  
The veteran's failure to claim it then, while claiming other 
benefits, constitutes negative evidence.

The Board accepts the veteran's statements that he was 
exposed to noise while working at the engine room while in 
service.  However, there is no competent evidence which 
indicates that the veteran's current tinnitus is related to 
any incident of service.  Although the veteran may feel that 
his exposure to noise in service caused his tinnitus, he is a 
layperson whose opinion on medical matters such as causation 
of tinnitus is not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

To the extent that the veteran is alleging that he had 
ringing in his ears in service, the preponderance of the 
evidence is against this assertion.  It was not reported in 
service or after service until 2002, when he filed a claim 
for tinnitus.  His ears had been evaluated in the interim, in 
1980, 1995 and between March 1997 and April 2003, without any 
mention of ringing in the ears.

The probative evidence establishes that tinnitus was not 
present during service and was not manifest to a compensable 
degree within one year of separation from service.  The 
service records are silent for complaints, findings, or 
manifestations of tinnitus.  Although the veteran voiced 
other complaints, his silence when otherwise affirmatively 
speaking constitutes negative evidence.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for tinnitus is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


